Citation Nr: 0123091	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to disability compensation for residuals of a 
myocardial infarction pursuant to 38 U.S.C.A. § 1151 (West 
1991).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to January 
1976.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating action of 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a March 1997 decision, the Board denied the veteran's 
claim.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, the 
Court).  In an August 1997 Order, the Court granted a Joint 
Motion for Remand, vacating the March 1997 Board decision and 
remanding the matter for additional proceedings.  

In an April 1998 decision, the Board again denied the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151, 
and the veteran appealed to the Court.  In September 1999, 
the Court affirmed the Board decision.  In December 2000, 
however, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's judgment and remanded 
the appeal to the Court to consider application of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In a March 2001 Order, the Court 
vacated the April 1998 Board decision and remanded the matter 
for additional proceedings.  

REMAND

In the April 1998 decision, the Board denied the veteran's 
claim as not well grounded.  As noted by the Court in its 
March 2001 Order, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), eliminated any 
duty on the part of a claimant to submit a well grounded 
claim, and it significantly added to and amended the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  Given those changes, the Board finds that a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  

In a claim received in August 1995, the veteran requested 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a July 6, 1994, myocardial infarction.  The basis of this 
claim is the appellant's contention that his myocardial 
infarct was the result of inadequate treatment received at 
the VA Medical Center (VAMC) in Columbia, Missouri, from June 
27, to June 30, 1994.  It is specifically argued that the 
appellant's condition at the time of his June 30, 1994, 
discharge was such that he should have been immediately 
scheduled for coronary surgery.  Instead, the veteran was 
scheduled for surgery on July 12, 1994.  It is alleged that 
this delay caused the myocardial infarct.

Evidence presently of record includes a February 1996 VA 
Memorandum, prepared by the Acting Director the VAMC in 
Columbia, Missouri, following a review of the veteran's 
medical records, which noted that the appellant's high risk 
factors contributed to an unpredictable course of events.  
The care provided by VA was considered appropriate.  

A physician peer review undertaken in February 1996 also 
concluded that the level of care given the veteran and 
recommendations made while hospitalized at the VAMC were 
appropriate and that most practitioners would have handled 
the case similarly.  

As noted by the Board in the now-vacated April 1998 decision, 
the record does not include any medical opinion or authority 
in support of the veteran's claim that he suffered additional 
disability as a result of VA treatment, or by the decision to 
delay surgery.  In a July 2001 statement, the representative 
argued that VA had not fulfilled the duty to assist the 
veteran in that the appellant was "never informed" of the 
evidence necessary to substantiate his claim.  

In order to avoid any misunderstanding of the governing law, 
the Board notes that the veteran filed his claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 in August 1995.  The statutory law governing this claim 
provides that where it is determined that there is additional 
disability resulting from disease or injury, or aggravation 
of an injury, as a result of VA hospitalization or medical or 
surgical treatment, then compensation shall be awarded in the 
same manner as if the disability were service-connected.  38 
U.S.C.A. § 1151; see also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2000).  Under the provisions of 38 U.S.C.A. § 1151, for 
claims filed on or after October 1, 1997, benefits are 
precluded in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).  Thus, with an August 1995 filing, 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA is NOT required in this case for the veteran to 
prevail, if the evidence were to establish additional 
disability which was caused by hospital care, or by medical 
or surgical treatment.

The Board takes this opportunity to inform the veteran that 
in order to substantiate his claim, it is necessary that he 
submit competent evidence showing that he suffered additional 
disability as a result of a claimed delay in providing VA 
medical treatment in June 1994.  Such evidence would then be 
considered and weighed in light of all of the evidence of 
record.

Finally, the Board notes that the resolution of the present 
matter will require medical conclusions based upon the 
medical evidence of record, and neither the Board nor the RO 
can exercise its own independent judgment on medical matters.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, further 
development, to include obtaining a medical opinion based on 
a review of the complete record, is necessary.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
his representative and invite his 
submission of competent evidence 
supporting his allegation that he 
suffered additional disability as a 
result of VA medical treatment or 
omissions thereof.  Any documents 
received by the RO should be associated 
with the claims folder.

2.  Thereafter, the claims folder should 
be referred to a board certified VA 
cardiologist to determine whether it is 
at least as likely as not that the 
veteran suffered additional disability, 
to include residuals of a myocardial 
infarction, as a result of VA's decision 
to delay coronary surgery.  In order to 
avoid the appearance of impropriety the 
reviewing cardiologist must not be 
associated with the VA Medical Center in 
Columbia, Missouri.  All pertinent 
findings should be reported in detail.  
The claims file must be made available to 
and reviewed by the cardiologist prior to 
offering the requested opinion.  In the 
opinion, the examiner should state the 
current nature of any disability, and 
offer an opinion whether it is at least 
as likely as not that the appellant 
suffers from residuals of a myocardial 
infarction that were caused or aggravated 
by VA's decision to delay coronary 
surgery to July 12, 1994.  The examiner 
should also offer an opinion whether it 
is at least as likely as not that the 
appellant was discharged from the VA 
Medical Center "too soon" on June 30, 
1994.  The examiner is respectfully 
reminded that evidence of VA negligence 
is not necessary.  A complete rationale 
for all opinions should be provided. Any 
report prepared should be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the VCAA have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested opinion does not include 
the necessary information, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which includes all pertinent 
laws and regulations and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


